Citation Nr: 1241422	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability manifested by joint pain, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by chest pain and arrhythmias, to include as a result of an undiagnosed illness.

3.  Entitlement to a disability rating in excess of 30 percent for service-connected bipolar disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from April 1988 to July 1988 and from February 2003 to May 2004.  Service personnel records reflect his service in Southwest Asia from May 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran's claims were previously remanded in September 2009 and October 2011.  At this time, the Board finds that the prior remands have been substantially complied with in regard to the claim for service connection for a disability manifested by joint pain.  Therefore, the Board will proceed forward with adjudicating this aspect of the Veteran's appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board has recharacterized the claim for service connection for a cardiovascular disorder as one for a disability manifested by chest pain and arrhythmias in light of the medical and lay evidence of record.  The Board must consider all possible alternative causes in adjudicating the Veteran's claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  

During the pendency of the Veteran's appeal, the RO issued rating decisions in October 2008, September 2011 and November 2012 in which it adjudicated claims for service connection and increased disability ratings for disabilities other than those involved in the Veteran's current appeal before the Board.  The Board notes that the Veteran did not submit any statements expressing disagreement with any of the decisions in these three rating decisions within one year of their issuance.  Consequently, these rating decisions are final, and the Board has no jurisdiction over the issues adjudicated therein.

The claims for service connection for a disability manifested by chest pain and arrhythmias and for an increased rating for the service-connected bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An undiagnosed illness manifested by joint pain (other than bilateral carpal tunnel syndrome and a right elbow spur) is related to the Veteran's service in the Persian Gulf and manifested while the Veteran was on active duty.


CONCLUSION OF LAW

An undiagnosed illness manifested by joint pain (other than bilateral carpal tunnel syndrome and a right elbow spur) was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for an undiagnosed illness manifested by joint pain, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has claimed, however, that he has pain in multiple joints that is due to an undiagnosed illness.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1)(i).

A "Persian Gulf veteran" is one who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The "Southwest Asia theater of operations" refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).   

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  It is noted that functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least three months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i).   

For VA purposes, a "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisystem illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(e)(2)(ii).   

"Objective indications of a chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, nonmedical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).   Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).   A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that:  (1) the disability was not incurred during active service in the Southwest Asia theater of operations; or (2) the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the illness; or (3) the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).
With service connection claims for a qualifying chronic disability under 38 C.F.R. § 3.317, a veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by a veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under §3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of an analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Further, in relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

As the Board noted in the September 2009 Remand, there was conflicting medical evidence of his complaints of pain during and after service.  While on active duty in May 2004, the Veteran was treated for pain in all major joints reported to have been there since his deployment to Kuwait.  He was assessed with "arthralgia - may be polymyalgia rheumatica."  Then, in June 2004 shortly after discharge from service, a VA physician concluded that the Veteran "does not present joint swelling or tenderness suggestive of any apparent joint disorders."  Also, in December 2005, the Veteran denied joint pain during a physical.  Lastly, at a January 2006 VA examination, X-rays showed no joint pathology and no arthritis.  The VA examiner opined that, if the Veteran had polymyalgia rheumatica, the disorder was not related to service.  The Board noted, however, that the examiner did not offer an opinion as to whether any of the Veteran's joint pain symptoms were related to an undiagnosed illness caused by his service in the Persian Gulf.  Of particular significance to the Board in this regard was the fact that, throughout the current appeal, the Veteran has offered competent reports of pain, burning, and/or numbness in his knees, ankles, hips, hands, elbows and shoulders.  In its Remand, therefore, the Board instructed that the Veteran be given a VA examination to determine the nature and etiology of his joint pain symptomatology.
The Veteran underwent the requested VA examination in June 2010.  In its October 2011 Remand, the Board found the June 2010 examination to be inadequate and not compliant with its September 2009 Remand instruction.  Specifically, the examination was inadequate because it appeared that the examiner's ultimate conclusion did not agree with his objective findings.  The examiner concluded that there were no joints abnormalities and that the examination was unremarkable.  However, in the physical examination, the examiner noted that he had found tenderness at both shoulders at the subacromial areas as well as at both knee and elbow joints.  Furthermore, the Board noted that the examiner did not have X-rays taken of any of these joints to confirm that there was no pathology causing the tenderness found in them and that the examiner's reliance on an old body scan was insufficient to establish that there was no present pathology that would show up on current X rays.  Consequently, a remand for another VA examination was warranted due to these inadequacies in the June 2010 VA joints examination report.

Finally, in October 2011, the Board found that the VA examiner failed to fully comply with its September 2009 Remand instruction in that he did not answer the following question:

If the Veteran's joint pain cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.  

Thus, in October 2011, the Board remanded for another VA examination.  The Veteran underwent this new VA examination in November 2011.  The Veteran reported that he had developed multiple joint pains while in service in Iraq.  He described the pain as deep and dull at the shoulders, elbows, hips, knees and ankles.  He denied any history of trauma or known toxic exposures.  The pain was intermittent and with onset between 2003 and 2004.  As for flare-ups, he reported that he felt more pain during moderate to heavy physical activities.  Physical examination was negative for any objective findings in any of the joints except for the right elbow, which was shown to have a bone spur on X-ray.  The examiner's diagnosis was "no pathology found at this examination to explain the Veteran's complaints of" joint pain (except for in the right elbow).  In rendering an opinion, the examiner stated that the examination was negative for a bilateral shoulder, left elbow, bilateral hips, bilateral knees, and bilateral ankle condition; hence, an opinion could not be rendered.  As to the right elbow spur, the examiner opined that it is less likely than not related to the Veteran's service in the Persian Gulf War as the claims file is silent for a right elbow spur condition during service.

No evidence has been presented that tends to establish that the Veteran does not suffer from multiple joint pains.  In addition, there is objective evidence that the Veteran's multiple joint pain is chronic, that is, it has existed for more than six months.  Furthermore, there is objective evidence that the Veteran's joint pain had its onset while he was still on active duty.  

Evidence of willful misconduct or evidence tending to show that the condition was not incurred during active service in Southwest Asia has not been presented.  

As to evidence of a supervening condition, the Veteran was diagnosed to have bilateral carpal tunnel syndrome as a result of a June 2010 VA hand examination.  The examiner opined that it is less likely than not that the Veteran's bilateral carpal tunnel syndrome is related to service because there is no evidence of such a condition while he was in service or for years thereafter.  Furthermore, at the November 2011 VA examination, the Veteran was diagnosed to have a right elbow spur, which the examiner opined is less likely than not related to the Veteran's service in the Persian Gulf War as the claims file is silent for a right elbow spur condition during service.  As these conditions are of a diagnosable physiopathology or etiology, service connection for them is not warranted under the presumption for an undiagnosed illness.  Furthermore, the Board finds that service connection on a direct basis is not warranted because the service treatment records are silent for any complaints of, treatment for, or a diagnosis of either carpal tunnel syndrome or right elbow spur during the Veteran's active duty.  Also, these conditions were not diagnosed for many years after the Veteran's separation for active duty, and the competent, credible and persuasive medical opinions of the VA examiners are against finding that these conditions are related to the Veteran's active service.  Thus, the preponderance of the evidence is against finding that service connection for bilateral carpal tunnel syndrome and a right elbow spur is warranted.

The Board notes that 38 C.F.R. § 3.317 envisages service connection for symptoms reported by the Veteran where they are independently observed or verified.  The Veteran has asserted that he has numbness and pain in multiple joints to include his shoulders, elbows, hips, knees and ankles, and no medical examiner has voiced disagreement with that assessment.  Rather they have been unable to find any pathology to explain the Veteran's complaints.

Consequently, in so far as the Veteran has complaints of joint pain that are unrelated to either his bilateral carpal tunnel syndrome or right elbow spur, the Board finds that the regulatory requirements for presumptive service connection for an undiagnosed illness manifested by joint pain has been met under 38 C.F.R. § 3.317; and service connection for this condition is granted.   


ORDER

Service connection for an undiagnosed illness manifested by joint pain (other than bilateral carpal tunnel syndrome and a right elbow spur) is granted.


REMAND

Service Connection for Cardiovascular Disorder

On his original application, the Veteran claimed service connection for "heart pain (chest)" and "arrhythmias cardiac" that he stated had their onset in 2004 while he was in Kuwait.  Although the Veteran has reported seeking treatment while in Kuwait and being evaluated upon his return therefrom, there are no active duty service treatment records showing any such treatment or evaluation.  The service treatment records do demonstrate that the Veteran reported in November 2005 on an Annual Medical Certificate for National Guard purposes having medical problems and he complained of having chest pains and shortness of breath.  The examining physician noted that ECG (electrocardiogram) results were not available but that a perfusion study showed mild reversible anterior wall changes.  He indicated that the Veteran needed cardiology evaluation.  

VA treatment records show that the Veteran underwent cardiology evaluation in July 2004 and November 2005.  He was initially assessed to have an arrhythmia but, in November 2005, was diagnosed by VA Cardiology to have mitral valve prolapse (MVP) without insufficiency per echocardiogram.  In addition, the Cardiology consultation note indicates that the Veteran's complaints of chest pain were assessed to possibly have an emotional component.  A December 2005 Cardiology follow up note indicates that the Veteran had undergone a coronary catheterization that was normal.  He was assessed to have MVP and atypical chest pain.  In addition, a December 2005 Primary Care note indicates that the Veteran was prescribed Clonazepam by a private physician for his symptoms, which is an anti-anxiety medication.  The January 2006 VA examiner also diagnosed the Veteran to have MVP, but failed to provide a medical nexus opinion.  

In September 2009, the Board remanded the claim for, in part, a VA examination to determine the nature, extent and etiology of any cardiovascular disorder the Veteran might have, and to obtain a medical nexus opinion.  The Veteran underwent a VA examination in June 2010 as a result of which the examiner diagnosed the Veteran to have sinus bradycardia only.  The Board finds significant the fact that the Veteran reported to the examiner that he was being treated for a mental condition and was prescribed Clonazepam and Citalopram therefor.  The VA examiner gave a medical opinion that the Veteran's sinus bradycardia is at least as likely as not related to specific exposure event experienced by the Veteran during service in Southwest Asia.  In addition, the Board notes that no diagnosis of MVP was given at this time, presumably based upon an echocardiogram the results of which are noted in the examination report, which does not show any defect of the mitral valve.   

This opinion was questioned by the AMC and, in December 2010, the claims file was returned to the examiner for clarification.  In April 2011, the VA examiner submitted an addendum in which he opined that the Veteran's sinus bradycardia "is not related" to any specific exposure experienced by the Veteran during service in Southwest Asia.  [The examiner essentially changed his medical opinion from a favorable one to an unfavorable one without any explanation.]  The Board again remanded the Veteran's claim in October 2011 for the examiner to either answer the AMC's question submitted to the examiner in December 2010 or to explain the reason for the change in his medical opinion from June 2010.

In November 2011, the VA examiner submitted an addendum in which he indicated that he sustains his last medical opinion that the Veteran's sinus bradycardia is not related to any specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner explained that the medical literature was reviewed, as well as the claims file and prior examinations, and that there was no medical etiology to support relating the sinus bradycardia with any type of environmental exposure.  He further stated that the Veteran's sinus bradycardia is nonpathological and does not cause any type of disability.  

Although this medical opinion is adequate with regard to the sinus bradycardia, the Board finds that there has never been an opinion obtained with regard to the diagnosis of MVP.  VA treatment records through to October 2012 have continued to carry this diagnosis despite the June 2010 VA examination that failed to render such a diagnosis.  As the medical evidence is inconsistent as to whether the Veteran in fact has MVP, the Board finds that his claims file should be returned to the VA examiner who conducted the June 2010 VA examination for that examiner to review all the evidence of record, to include all echocardiograms and the cardiology treatment notes, and to reconcile the inconsistent medical evidence to determine whether the Veteran has MVP.  If the examiner finds that he does, then a medical opinion is needed to determine whether it is the cause of the Veteran's complaints of chest pain and arrhythmia and whether it is related to his active military service.  Also, to assist the examiner, the complete reports of all echocardiograms that have been conducted (which appear to be in October 2004, October 2005 and January 2006) should be associated with the claims file.  If the examiner determines that additional testing and/or examination is necessary in order to render the requested medical opinions, then the Veteran should be scheduled for an examination.
The Board further notes that VA treatment records demonstrate that the Veteran was initially noted in April 2006 by his primary care physician to have an adjustment disorder with complicated mixed emotions and anxiety/depressive disorder, multifactorial.  The Veteran was given a psychiatry referral.  The Veteran did not, however, seek psychiatric treatment until September 2006.  He underwent a psychiatric consultation because he presented to the Primary Care Walk-in Clinic with a chief complaint of suffering from an irrational anxiety attack while at work two days before.  He related that, after he arrived at work and found he did not have his Klonopin, he panicked to an irrational point.  He then noted the next day that he "was speed, was hard to control his impulses, also with poor concentration" and that his wife even asked him to slow down.  He was referred to psychiatry for evaluation of possible bipolar disorder.  The Veteran gave a history that he experiences episodes of anxiety for which he had been using Klonopin, which has helped.  He referred that the episodes of anxiety began in Kuwait and involved chest palpitations.  He related that, when he came back, he was evaluated by cardiology because he had an abnormal ECG (electrocardiogram).  He related that he began to feel more anxious and also to feel like his chest would stop beating.  He reported that the attacks would come without any warning or apparent reason and were occurring every day and lasted for hours.  He related that with the Klonopin he is more relaxed and this has decreased his attacks of anxiety to at least three to four episodes a week; however, if he does not take the Klonopin, he becomes anxious, nervous and restless, and experiences "chest pumping" and thinks he is going to die.  He also referred having periods of sadness and anhedonia, and also periods of euphoria and pressured speech.  He reported having thoughts of suicide too, which made him more anxious.  The assessment was a panic disorder with agoraphobia and rule out depression, not otherwise specified.  He was continued on his medications of Citalopram and Klonopin.  Subsequent VA treatment records show that the Veteran continued in individual therapy with a diagnosis of either panic disorder with agoraphobia or an adjustment disorder with mixed emotions.

The VA treatment records also show that, in July 2007, the Veteran was seen for an unscheduled visit in Psychiatry when he came into the emergency room with complaints of chest pressure and high blood pressure and asking for intervention after an incident at work with his boss.  He also underwent cardiology evaluation because he presented with complaints of retrosternal chest pain described as a burning discomfort.  It was noted that cardiac enzymes were negative for acute myocardial infarction.  The assessment was that the Veteran had a history of chest pain events described as atypical characteristics with a component of anxiety and today referring similar complaints without acute dynamic ECG changes or elevated troponin.  He was noted to have asymptomatic bradycardia that was thought to be most probably secondary to the use of a beta-blocker.

The VA treatment records show that the Veteran has continued to carry a diagnosis of panic disorder (with or without agoraphobia), although by January 2008 this was listed as by history.  Instead, a January 2008 psychiatric treatment note indicates a diagnosis of bipolar I disorder.  Since that time, the Veteran has continued to be diagnosed to have bipolar disorder and to receive treatment for it at VA.  The Board also notes that the Veteran was granted service connection for this disability (a bipolar disorder) in an October 2008 rating decision as secondary to his service-connected disability of lumbar spine discogenic disease and muscle spasms.  

The Board finds that this evidence suggests that the Veteran's complaints of chest pain and arrhythmia (also complained of as palpitations) may be symptoms of a psychiatric disorder that may be related to his active military service in Southwest Asia.  This theory has not been developed.  Consequently, the Board finds that remand is necessary to obtain a VA psychiatric examination in order to obtain the appropriate medical opinions to determine whether the claimed symptoms may actually result from a psychiatric disorder that is related to the Veteran's active service.

Finally, the Board notes that the Veteran's appeal was initially before it in September 2009.  Since that time, it has been remanded twice to the AMC.  It is clear from the Veteran's Virtual VA claims file that the RO has developed evidence and taken adjudicative action on issues that may be relevant to the present, specifically the claims related to the Veteran's now service-connected bipolar disorder.  None of these records are associated with the claims file presently before the Board and is presumably at the RO in a temporary claims file.  In order for the Veteran's claim to be appropriately adjudicated, the temporary claims file at the RO must be associated with his permanent claims file.  

Increased Rating for Bipolar Disorder 

With regard to the claim for an increased disability rating in excess of 30 percent for service-connected bipolar disorder, the Board notes that VA computer records indicate that the Veteran submitted a Notice of Disagreement in January 2011 as to the RO's denial of a disability rating higher than 30 percent in a September 2010 rating decision; however, there is nothing to indicate that a Statement of the Case has been issued.  Thus, the Board remands this claim for the RO to issue a Statement of the Case.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); & VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This issue should be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's permanent claims file all temporary claims files located at the RO.

2.  Associate with the Veteran's claims file the complete reports of all echocardiograms found in his VA treatment records, which appear to have been conducted in October 2004, October 2005 and January 2006.

3.  Thereafter, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Heart Examination - Return the Veteran's claims file to the examiner who conducted the June 2010 Gulf War VA examination.  The examiner should be requested to review the Veteran's medical record, especially all echocardiogram reports (which appear to be from October 2004, October 2005 and January 2006) and cardiology notes, and to render an opinion as to whether the evidence demonstrates that the Veteran in fact has MVP.  The examiner must provide a clear explanation for his opinion reconciling the inconsistent evidence of record.  If the examiner determines that additional examination and/or testing is necessary in order to render an opinion, then he should have the Veteran scheduled for an appropriate examination.  

If the examiner determines that the Veteran does in fact have MVP, then he should opine as to whether the Veteran's complaints of chest pain, palpitations and arrhythmia are likely related thereto (e.g., to the diagnosed MVP).  The examiner should also be asked to render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's MVP is the result of an injury, disease or other event incurred during the Veteran's period of active duty, to include his service in Southwest Asia.  In rendering an opinion, the examiner should consider the Veteran's lay statements as to onset and continuity of symptoms since service, if any.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Mental Disorder Examination - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has any current mental disorders.  (It is noted that the VA treatment records show the Veteran is diagnosed to have a bipolar disorder and a panic disorder with or without agoraphobia).  For each current mental disorder diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's complaints of chest pain, palpitations and arrhythmia are symptoms thereof.  If the Veteran is diagnosed to have a psychiatric disorder other than bipolar disorder, and the examiner opines that the Veteran's complaints of chest pain, palpitations and arrhythmia are symptoms thereof, then the examiner should provide a further opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) such psychiatric disorder is related to any injury, disease or event incurred during service.  In rendering an opinion, the examiner should consider the Veteran's lay statements as to onset and continuity of symptoms since service, if any.

If a panic disorder (with or without agoraphobia) is not diagnosed as a current psychiatric disorder, then the examiner should opine whether, based upon the evidence of record, the panic disorder diagnosed in September 2006 by the VA psychiatrist at the VA Medical Center is in remission and, if so, whether the Veteran's complaints of chest pain, palpitations and arrhythmia were symptoms thereof.  If so, the examiner should then opine whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's panic disorder diagnosed in September 2006 and currently in remission is related to any injury, disease or event incurred during service.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, the Veteran's claim for service connection for a disability manifested by chest pain and arrhythmias, to include as a result of an undiagnosed illness, should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

5.  In addition, the Veteran should be provided with a Statement of the Case as to the issue of entitlement to a disability rating in excess of 30 percent for service-connected bipolar disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

No action is required of the Veteran until he is notified by the AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


